10 St. James Avenue | Boston, MA 02116 | T 617.523.2700 | F 617.523.6850
Holland & Knight LLP | www.hklaw.com


                                                                                 Robert M. Shaw
                                                                                 (617) 305-2018
                                                                                 robert.shawr@hklaw.com




                                                                           March 27, 2020

VIA ECF

Hon. Lewis J. Liman
United States District Judge
Unites States District Court for the Southern District of New York
500 Pearl Street, Room 701
New York, NY 10007

Re:      Assented-to Motion to Stay
         Braulio Thorne, individually and on behalf of those similarity situated v.
         Bob’s Discount Furniture, LLC
         SDNY Civil Action No. 19-cv-10100-AT

Dear Judge Liman,

        On behalf of defendant Bob’s Discount Furniture, LLC (“Defendant”), and with the
consent of counsel for plaintiff Braulio Thorne (“Plaintiff”), I write to respectfully request a stay
of the above-referenced action until the resolution of the motion to dismiss currently pending
before Your Honor in a materially identical case filed by Plaintiff: Thorne v. Tory Burch LLC,
No. 19-cv-10403-LJL-SDA (S.D.N.Y.).

        This is one of more than a hundred lawsuits filed by Plaintiff’s counsel founded on the
legal theory that the Americans with Disabilities Act (“ADA”) and its New York State and City
analogues require retailers to offer gift cards printed with braille. Numerous motions to dismiss
are currently pending before this Court testing the validity of this novel premise. See, e.g.,
Tucker v. Whole Foods Market Group, Inc., No. 19-cv-09842-RA (S.D.N.Y.); Matzura v. Red
Lobster Hospitality LLC, No. 19-cv-09929-MKV-DCF (S.D.N.Y.); Calcano v. Adidas America,
Inc. No. 19-cv-10060-LJL (S.D.N.Y.);; Thorne v. Boston Market Corp., No. 19-cv-09932-RA
(S.D.N.Y.); Thorne v. Barnes & Noble Booksellers, Inc., No. 19-cv-10069 (S.D.N.Y.).

        For the sake of consistency and judicial economy, this Court has already stayed
proceedings in at least a dozen other gift card cases filed by Plaintiffs’ counsel. Examples of
stay orders that have been issued are attached as Exhibit A.
                Case 1:19-cv-10100-LJL Document 26 Filed 03/27/20 Page 2 of 2
      Hon. Lewis J. Liman
      March 27 2020
      Page 2 of 2



              In the alternative, if the Court is not inclined to issue the requested stay, Defendant
      respectfully requests a fourteen (14) day extension of time from the Court's determination of this
      letter motion to answer, move, or otherwise respond to the Complaint. Plaintiffs’ Amended
      Complaint was filed on March 19, 2020, so Defendant’s deadline is currently April 2, 2020.
      Fed. R. Civ. P. 15(a)(3). Plaintiff’s counsel consents to the requested extension.

                                                            Respectfully submitted,

                                                            /s/ Robert M. Shaw

                                                            Robert M. Shaw
                                                            Counsel for Defendant
                                                            Bob’s Discount Furniture, LLC

GRANTED IN PART. All proceedings shall be stayed until May 18, 2020, without prejudice to an
application for an additional stay if at that time the Court has not issued a decision on a "gift card"
case. The parties shall submit an joint letter no later than two weeks after the stay has expired setting
forth how they would like to proceed. At the end of the stay period, the Court will enter an order
setting Defendant's time to answer or move. The parties should be aware that the Court has before it a
motion to dismiss in Yovanny Dominguez v. The Cheesecake Factory Restaurants, Inc. (19-
cv-10335), which may raise similar issues to those raised by this case.

3/27/2020
